Ian C. Lofwall Associate General Counsel and Assistant Secretary Lexmark International, Inc. 740 West New Circle Road Lexington, KY 40550 Phone: 859.232.2000 Fax: 859.232.3128 September 22, 2015 via Edgar Mr. Craig D. Wilson Senior Assistant Chief Accountant Office of Information Technologies and Services United States Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Re:Lexmark International, Inc. Form 10-K for Fiscal Year Ended December 31, 2014 Form 10-Q for Quarterly Period Ended June 30, 2015 File No. 001-14050 Dear Mr. Wilson, Lexmark International, Inc. (the “Corporation”) has received the Staff’s comment letter, dated September 9, 2015, concerning the above-referenced filings.The comment letter requests that the Corporation provide a response within 10 business days or inform the Staff when a response will be provided. The Corporation respectfully requests an extension of time to consider the Staff’s comments and to provide an appropriate response to the comment letter. As discussed with you on September 22, 2015, the Corporation expects to provide its response to the comment letter by no later than September 30, 2015. Please contact the undersigned with any questions or comments regarding this letter. Very truly yours, /s/ Ian C. Lofwall Ian C. Lofwall cc:David Reeder, Vice President and Chief Financial Officer Robert J. Patton, Vice President, General Counsel and Secretary
